Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species. 
Species 1: Figure 2 
Species 2: Figure 3 
Species 3: Figure 4 
Species 4: Figure 5 - modification of Species 2
The species are independent or distinct because they are directed to mutually exclusive embodiments having different heat exchangers and compressors line arrangements: (for example see heat exchangers 314AB, vs 114ABC; also see lines from the compressors). 
Species 1 is distinct because the recycle stream is cooled, liquefied and subcooled which is different from figure 3. The overhead heat exchangers (214A/B) are divided, with a first portion of the warmed overhead vapor forming a recycle stream 218, 233, 234, 239, 237, 230 to the distillation column (210) by being cooled and liquefied, subcooled, expanded and a second portion of the warmed overhead nitrogen vapor or vent streams 250,238, and 216.
Species 2 is distinct because a portion 392 of the nitrogen enriched overhead vapor from the cold side of the overhead heat exchanger 314 between the cold section 314A and the warm section 314B via a bypass line so that said portion 

392 bypasses and is not further warmed in the warm section 314B of the overhead heat exchanger 314.
Species 3 is distinct because the warmed overhead vapor that is divided, into first and second portions: the first portion forming a recycle stream 418, 433, 434, 439, 430 that is used to provide reflux to the distillation column by being cooled and liquefied, subcooled, expanded and introduced into the top 440 of the distillation column 410 (below the cold end of the overhead heat exchanger 414); and the second portion forming one more nitrogen product streams 438 or vent streams 416.
Species 4 is distinct because a helium containing vapor 574 being cooled and partly condensed in heat exchanger 576, then separated using drum 578 into a liquid nitrogen stream 580, and a crude helium stream 582. The liquid nitrogen stream 580 is expanded, for example by being flashed across J-T valve 584, and then vaporized in heat exchanger 576, providing the refrigeration to cool stream 574, before being vented.
Each of the species is patentably distinct from each other.  In addition, these species are not obvious variants of each other based on the current record. See MPEP 806.04 d, e, and h.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Species 1, 2, 3, and 4 would require a different field of search than the other species to pursue the mutually exclusive heat exchanger and compressor arrangements.  Species 1 require a different classes/subclasses search (F25J200/74) which is different from Species 2 (F25J2230/04).  Species 2 differs from the arrangement shown in Species 1 which the recycle stream is cooled, liquefied and subcooled, and the differences in Species 2 is the compressed and cooled recycle stream (333) from the aftercooler (321) passed through the warm side of the heat exchanger (314B) of the overhead heat exchanger 314.  Species 3 arrangement represents variant embodiment shown in Species 1 and Species 2, wherein the coil wound overhead heat exchanger (414) is integrated with the top of the distillation column (410) requires a different search queries. 
Species 4 is a modification of Species 2.  Species 4 requires a classes/subclasses search (F25J3/029) where a helium containing vapor 574 being cooled and partly condensed in heat exchanger 576.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 


evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to applicant representative, Amy Carr-Trexler on July 1, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERSIE T. CUTHBERT whose telephone number is (571) 272-6198. The examiner can normally be reached Monday-Friday 7:30 a.m. - 5:30 p.m.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VERSIE T. CUTHBERT/Examiner, Art Unit 3763                                                                                                                                                                                                        



/BRIAN M KING/Primary Examiner, Art Unit 3763